DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1 and 9 – 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li, US 2019/0055645.
	Regarding Claim 1, Li teaches a film forming method comprising: 
adsorbing an aminosilane gas (paragraphs 61, 63) on a substrate having a recess (paragraph 89) in a surface of the substrate (common for ALD process, paragraph 82); 
depositing a silicon oxide film on the substrate by supplying an oxidizing gas to the substrate to oxidize the aminosilane gas adsorbed on the substrate (paragraphs 87, 95); and 
activating a mixed gas including nitrogen gas and hydrogen gas and supplying the activated mixed gas to the silicon oxide film (paragraphs 112 and 113) in paragraphs 61, 63, 82, 87, 89, 95, 112 and 113. 
Li teaches about post plasma treatments in paragraphs 29 and 118, but fails to teach performing a modifying process of the silicon oxide film.
However, it would have been obvious to one with ordinary skill in the art at the time of the invention that activating a mixed gas including nitrogen gas and hydrogen gas and supplying the activated mixed gas to the silicon oxide film will modify the silicon oxide film by densifying the film as taught by Li in paragraph 118.
	Regarding Claim 9, Li fails to teach wherein a ratio of a supply amount of the hydrogen gas to a supply amount of the nitrogen gas ranges from 1 to 3.  
However, given the substantial teaching of Li, it would have been obvious to one with ordinary skill in the art at the time of the invention to judiciously adjust and control the hydrogen to nitrogen ratio during the plasma modifying process through routine experimentation and optimization to achieve optimum benefits (see MPEP 2144.05) and it would not yield any unexpected results. 
Note that the specification contains no disclosure of either the critical nature of the claimed processes or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen methods or upon another variable recited in a claim, the Applicant must show that the chosen methods or variables are critical (Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir., 1990)).  See also In re Aller, Lacey and Hall (10 USPQ 233 – 237) “It is not inventive to discover optimum or workable ranges by routine experimentation”.
Regarding Claims 10 and 11, Li teaches wherein the adsorbing the aminosilane gas, the depositing the silicon oxide film, and the performing the modifying process are repeatedly performed and wherein the adsorbing the aminosilane gas, the depositing the silicon oxide film, and the performing the modifying process are repeated until the recess is filled with the silicon oxide film in paragraph 112.
Regarding Claim 12, Li fails to teach supplying a first purge gas and a second purge gas to the substrate between the adsorbing the aminosilane gas and the depositing the silicon oxide film and between the performing the modifying process and the adsorbing the aminosilane gas.
	However, it would have been obvious to one with ordinary skill in the art at the time of the invention that supplying purge gases between the adsorption of the various precursors on the substrate is a common practice in ALD process to form a clean void free deposits.
Claims 2 – 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li, US 2019/0055645 in view of Lei, US 2020/0032389.
	Regarding Claim 2, Li fails to teach wherein NH active species are generated in the performing the modifying process.
	Lei teaches that nitrogen/hydrogen plasma can generate NH species in paragraph 48 for the benefit of depositing silicon containing films at lower temperatures in paragraph 3.
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention that NH active species are generated in the performing the modifying process due to nitrogen/hydrogen plasma for the benefit of depositing silicon containing films at lower temperatures as taught by Lei in paragraph 3.
	Regarding Claims 3 – 6 and 8, the limitations have been described earlier in rejecting Claims 9 – 12 and 13 respectively.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li, US 2019/0055645 in view of Lei, US 2020/0032389 as applied to claim 6 above, and further in view of Yoshikawa, US 2016/0362789.
	Regarding this Claim, Li in view of Lei fails to teach wherein the substrate is placed on a rotary table provided in a vacuum container along a circumferential direction, wherein, above the rotary table in the vacuum container, along a direction of rotation of the rotary table, an aminosilane gas adsorption area, a first separation area, an oxidizing gas supply area, a plasma processing area, and a second separation area are provided, and wherein the adsorbing the aminosilane gas, the supplying the first purge gas, the depositing the silicon oxide film, the performing the modifying process, and the supplying the second purge gas are repeated by rotating the rotary table.  
	Yoshikawa teaches a substrate processing method wherein the substrate is placed on a rotary table provided in a vacuum container along a circumferential direction, wherein, above the rotary table in the vacuum container, along a direction of rotation of the rotary table, precursor gas adsorption area, a first separation (gap) area, an oxidizing gas supply area, a plasma processing area, and a second separation area are provided, and wherein the adsorbing the precursor gas gas, the supplying the first purge gas, the depositing the silicon oxide film, the performing the modifying process, and the supplying the second purge gas are repeated by rotating the rotary table with reference to the detailed descriptions and Figures 1 – 8 throughout the disclosure (paragraphs 19 – 71) for the benefit of forming films on a plurality of wafers compared to the single wafer method in paragraph 3.
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to provide a method wherein the substrate is placed on a rotary table provided in a vacuum container along a circumferential direction, wherein, above the rotary table in the vacuum container, along a direction of rotation of the rotary table, an aminosilane gas adsorption area, a first separation area, an oxidizing gas supply area, a plasma processing area, and a second separation area are provided, and wherein the adsorbing the aminosilane gas, the supplying the first purge gas, the depositing the silicon oxide film, the performing the modifying process, and the supplying the second purge gas are repeated by rotating the rotary table for the benefit of forming films on a plurality of wafers compared to the single wafer method as taught by Yoshikawa in paragraph 3.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li, US 2019/0055645 in view of Ballantine, US 6,271,100.
	Li teaches depositing films on substrates having features such as STI (paragraph 110, but fails to teach wherein a base film composed of a silicon nitride film is formed on the surface of the substrate in advance before performing the adsorbing the aminosilane gas.
	Ballantine teaches forming silicon oxide layer 24 wherein a base film composed of a silicon nitride film 16 is formed on the surface of the substrate in advance with reference to Figs. 1A – 1E in columns 3 and 4 for the benefit of reducing stress in the isolation trench in column 1, lines 55 – 60.  
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to have a base film composed of a silicon nitride film formed on the surface of the substrate in advance before performing the adsorbing the aminosilane gas for the benefit of reducing stress in the isolation trench as taught by Ballantine in column 1, lines 55 – 60.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASOK K SARKAR whose telephone number is (571)272-1970. The examiner can normally be reached Mon - Fri; 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571 - 272 - 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASOK K SARKAR/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        December 14, 2021